Citation Nr: 1641217	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and K.K.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from June 1986 to August 1986 and from June 1987 to July 1987, with additional reserve service in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 


FINDING OF FACT

The Veteran's tinnitus as likely as not arose during his period of active duty for training and continued since. 


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when  all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially asserts that he developed tinnitus during his active duty for training (ACDUTRA) following exposure to hazardous noise from explosives and weapons fire.
Although there is no evidence of a medical diagnosis of tinnitus, the Veteran reported experiencing ringing in his ears since service, and testified that he currently experiences tinnitus.  The Board finds that such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the first criterion for establishing service connection has been met.  Thus, the question becomes whether this condition is related to service.  

The Veteran's service treatment records are negative for any complaints of,            or treatment for, tinnitus.  However, a review of the Veteran's DD Form 214  reveals that he achieved a Marksman Badge (Rifle) during his period of active   duty for training.  Furthermore, the Veteran served as an infantryman during his National Guard service and VA has conceded that it was highly probable that the Veteran had hazardous noise exposure during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  

On VA examination in March 2011, the physician stated that the Veteran did not have a current complaint of tinnitus because the Veteran did not report that he was currently experiencing tinnitus and that he was unable to describe any particular circumstances when given a chance to explain.  

During his Board hearing, the Veteran testified as to the noise from explosives        and weapon fire he was subject to, and testified that he began experiencing tinnitus during active duty for training which has continued since that time.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  In this case, after resolving doubt in the Veteran's favor, the Board finds the Veteran to be reasonably credible in his lay assertions with regard to tinnitus.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds the Veteran has credibly and competently testified as to the onset and continuation of this tinnitus.  After resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is granted.  38 U.S.C.A. §§ 1154 (a), 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


